PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/185,718
Filing Date: 9 Nov 2018
Appellant(s): Gil et al.



__________________
Richard A. Baker, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 29, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated May 4, 2021 from which the appeal is taken have been modified as indicated below. A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-9 and 11-22 are rejected under 35 U.S.C. 112(b) for containing a relative term which renders the claims indefinite.
Claims 1-9 and 11-22  are rejected under 35 U.S.C. 101 as being directed to
a judicial exception (i.e. abstract idea) without significantly more.
Claims 1, 2, 10-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Way (“STATISTICAL RISK MANAGEMENT SYSTEM FOR LENDING DECISIONS”, U.S. Publication Number:  2019/0205977 A1), in view of Padmanabhan (“SYSTEMS, METHODS, AND APPARATUSES FOR IMPLEMENTING MACHINE LEARNING MODELS FOR SMART CONTRACTS USING DISTRIBUTED LEDGER TECHNOLOGIES IN A CLOUD BASED COMPUTING ENVIRONMENT”, U.S. Publication Number:  2019/0236598 A1)
Claims 3-7, 17, and 18   are rejected under 35 U.S.C. 103 as being unpatentable over Way and Padmanabhan in view of Dobrowolski (“METHOD AND SYSTEM FOR COMPUTERIZED TRACKING, ANALYZING AND REPORTING OF INFORMATION SPECIFIC TO RESIDENTIAL AND COMMERCIAL TENANCY HISTORIES”, Canadian Publication Number:  CA2756619A1)
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Way, Padmanabhan, and Dobrowolski in view of Caldera (“ENHANCED SYSTEM AND METHOD FOR IDENTITY EVALUATION USING A GLOBAL SCORE VALUE”, US Publication Number: 2019/0122149A1)

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Claims 1-9 and 11-22 rejected under 35 U.S.C. 112(a) are withdrawn.


(2) Response to Argument
Response to 35 U.S.C. § 112(b) Arguments

The Appellant states:
[Page 17] “C. Claims 1-9, 11-22 are definite”
“The term "how similar" in claims 1-9 and 11-22 is definite. The rejection in the Final Office Action displays a fundamental misunderstanding of the structure of the claim language. The term, "wherein the grant
confidence measure and the denial confidence measure indicates how similar the received account opening request is to the past account opening records" uses the phrase "how similar" to define that a relationship exists between two items, the "received account opening request" and "the past account opening records".”

The Examiner maintains:
The term “how similar” in the clause, “wherein the grant confidence measure and the denial confidence measure indicates how similar the received account opening request is to the past account opening records” in both Claims 1 and 15 fails to establish the metes and bounds of any comparison.

The Applicant points to clarification at  page 15 line 28 through page 16 line 2 of the
Specification:
“The grant confidence measure and the denial confidence measure may be an indication of how similar the received account opening request 27 is to past account opening records 26. For example, the properties 44 of the received account opening request 27 may be compared to the properties 34 of the past account opening records 26. The more similar the received account 
The entirety of references to “properties 34” and “properties 44”  in the Specification and Drawings merely state:
Specification [Page 8, Lines 9-13] “The past account opening records 26 each include a result 32 and properties 34 of the past account opening request associated with the record 26. …The properties 34 of the past account opening request associated with the record include a risk score determined for the request associated with the record 26.”
Specification [Page 8, Line 34 to Page 9, Line 2]: “The properties 44 of the past account opening records 26 and the properties 44 of the received account opening request 27 may include at least one of a credit score, credit history, an annual income, occupation, debit tools, history of non- payment of accounts, past bankruptcy, investment portfolio, savings amount, or investment amount. As will be understood by one of ordinary skill in the art, the properties 34, 44 may include any suitable data for making a determination regarding granting or denying an account opening request.
properties 34, 44 may include any suitable data
Specification [Page 9, Lines 2-3] “The risk score may be received from a system 40 configured to output a risk of fraud based on data (e.g., the properties 44) included in a received account opening request 27.”
Drawings [Figure 1]: 
    PNG
    media_image2.png
    647
    660
    media_image2.png
    Greyscale


The Specification provides no clarity of which properties are or are not available for comparison. It merely lists select properties that “may” be included. Moreover, certain properties one of ordinary skill in the art would expect to see listed are not mentioned, such as age, location, application dates, education history, request amount, repayment history, etc. are missing.  As thought experiments: 

Two people whose occupation is “manager” possess wildly different roles, responsibilities, income, and risk profiles if one works at a fast food restaurant part-time while the other is employed by an investment banking firm on Wall Street for 20 years. Would a bank lend to them with on equal terms? Who do you think is more likely to be approved?

How similar must the annual income of applicants be? Is a salary of $20,000 similar to a salary of $25,000 or perhaps $30,000? Compared to a person with a salary of $15,000,000, the person earning $20,000 may be more similar to a person earning $250,000.
Would an application filed 30 years ago be similar to an application filed yesterday?
Does the system compare the current savings amount against the previous investment amount? Or does it only compare the current savings amount against the previous savings amount? If the previous savings amount was $100.00 but it is now $101.01, is that similar enough?

The Appellant fails to establish the metes and bounds of any similarity comparison.

 



Response to 35 U.S.C. § 103 Arguments

The Appellant states:
[Page 19] “D. Claims 1-9 and 11-22 are not obvious”“1. Way and Padmanabhan do not teach determining grant or denial”
“Claim 1 at rule 3 calls for "a likelihood that an inputted account opening request is granted". There are no teaching in Way that the machine learning algorithm is configured or trained based on the likelihood that a request is granted. Instead, Way looks that the likelihood of repayment…. The Final Office Action replicates this mistake for rules 4, 5, 7, and 9-11, and thus the rejection of claim 1 under 35 USC § 103 cannot be sustained”

The Examiner maintains:
Examiner notes that Way teaches, both directly and indirectly, at the machine learning algorithm is configured or trained based on the likelihood that a request is granted (approved) and/or denied.
As stated in the Final Rejection Office Action dated May 4, 2021 (hereafter “FR”), Way explicitly teaches:
FR [Lines 350-352]:
     Way [0093]: "The SM analysis component 538 may use one or more trained machine learning models to monitor an existing lending-product portfolio and automatically adjust the approval cutoff threshold.”
FR [Lines 318-324]:
 Way [0033]: “Thus, the SRM system may parse through the independent set of historical lending-product data and select a set of relationship attributes historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof.”
FR [Lines 386]:
       Way [0023]: "historical records lending-product request denials.”
FR [Lines 380]:
       Way [0032]: "historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof.”

Way implicitly teaches the same subject. In FR [1391-1394], Examiner states:
“The Examiner maintains the obviousness of a zero dollar loan amount as equivalent to a loan denial. Moreover, it is taught Way  [0013] “any loan amount” and Way [Claim 1] transmit, to the client device, an indication of approval or denial of the lending-product request.”

The Appellant states:
[Page 20] “2. Way and Padmanabhan do not teach segregating the data and generating dual machine learning rules engines”
“Way does not include this concept of segregating the denial and grant data when building a rules Engine…. Way does teach, in [0032] and [0033], validating a statistical model using various types of data 'that is different from historical lending-product data used to generate the statistical model" (Way 

The Examiner maintains:
Way also teaches segregated approval and denial records:
FR [Lines 376-382]:
       Way [0033]: "Thus, the SRM system may parse through the independent set of historical lending-product data and select a set of relationship attributes associated with an independent historical lending-product request previously submitted by a borrower.” / Way [0032]: "historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof.”

Not cited by the Examiner but still relevant:  Way [0034] “using an independent set—or subset—of independent historical lending-product data”

Way also teaches configuring and training of a machine learning rules engine using segregated records:
FR [Lines 350-352]:
     Way [0093]: "The SM analysis component 538 may use one or more trained machine learning models to monitor an existing lending-product portfolio and automatically adjust the approval cutoff threshold.”
FR [Lines 318-324]:
 Way [0033]: “Thus, the SRM system may parse through the independent set of historical lending-product data and select a set of relationship attributes associated with an independent historical lending-product request previously submitted by a borrower.” / Way [0032]: "historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof.”

The Appellant states: 
[Page 21] “The Final Office Action incorrectly asserts that Way teaches a denial engine in paragraph [0087], by subsetting the data. But there are no teachings of denying loans.”

The Examiner maintains:
As stated earlier, Way teaches the past loan denials:
FR [Lines 318-324]:
 Way [0033]: “Thus, the SRM system may parse through the independent set of historical lending-product data and select a set of relationship attributes associated with an independent historical lending-product request previously submitted by a borrower.” / Way [0032]: "historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof.”
FR [Lines 386]:
historical records lending-product request denials.”
FR [Lines 380]:
       Way [0032]: "historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof.”

The Appellant states: 
[Page 21] “The Final Office Action incorrectly asserts that Way teaches a denial engine in paragraph [0087], by subsetting the data. But there are no teachings of denying loans….[Page 22] Nowhere in Way does a teaching appear to show a grant rules engine created using only granted records. Similarly, Way does not teach a denial rules engine that is created using only denied records…[Page 23] The Final Office Action further argues that because Way claim 1 returns an indication of approval or denial that somehow Way teaches using separate grant and denial engine to get the indication.”

The Examiner maintains:
As stated earlier, Way teaches:
FR [Lines 376-382]:
       Way [0033]: "Thus, the SRM system may parse through the independent set of historical lending-product data and select a set of relationship attributes associated with an independent historical lending-product request previously submitted by a borrower.” / Way [0032]: "historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof.”

Not cited by the Examiner but still relevant:  Way [0034] “using an independent set—or subset—of independent historical lending-product data”


Response to 35 U.S.C. § 101 Arguments

The Appellant states:
[Page 24] “E. Claims 1-9, 11-22 recite patent-eligible subject matter”“1. Claims 1-9, 11-22 recite significantly more than a mental process”
“The claims do not fall within the mental process guidance… [Page 25] First, the claims do not cite mental processes. According to the UPEG on page 7, "A claim with limitation(s) that cannot practically be performed in the human mind does not recite a mental process…Example 39 teaches a machine learning patent-eligible claim, very similar to the claims in the current application…. See SRI International Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims”); CyberSource, 654 F.3d at 1376, 99 USPQ2d at 1699…. and SiRF Tech., Inc. v. Int'/ Trade Comm'n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010), as directed to inventions that "could not, as a practical matter, be performed entirely in a human's mind").”

The Examiner maintains:
Examiner maintains the claims amount to an abstract idea. 

The invention does not perform any action that a human loan officer or risk manager or a team of such persons could not do mentally or with the aid of paper and pencil or generic computer.

Example 39 of the Subject Matter Eligibility Examples differs significantly from the Applicant’s invention. The invention of Example 39 overcomes the abstract idea classification not because it utilizes machine learning, but because it performs in a manner impossible for a human mind to perform. When a person identifies human faces, he or she cannot mentally apply and output “mirroring, rotating, smoothing, or contrast reduction” to a digital image presented to them.
 
In SRI International, Inc. v. Cisco Systems, Inc., the “focus  of  the  claims is on the specific asserted improvement in computer capabilities”—that is, providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks. The claims prevent the  normal,  expected  operation  of  a  conventional computer network.  The  representative claims  improve the  technical  functioning  of  the  computer  and computer networks by reciting a specific technique for improving computer network security and the  human  mind  is  not  equipped  to  detect  suspicious  activity  by  using  network  monitors and analyzing network transmission packets as recited by the claims.  The District Court concluded that the claims recited a specific process rooted in computer technology -- namely, using network monitors that each monitor and analyze specific types of network data, and integrating reports produced by those monitors -- in order to solve a specific technical problem arising in the realm of network computing -- namely, detecting hackers or other unwanted activity in a network.  

Appellant’s invention merely improves business decision-making, a decidedly non-technical endeavor:
Specification [Page 8, Lines 15-29] “In this way, decisions made by the particular administrator may only be used when making a recommendation 29 and the decisions made by individual administrators may be improved. Conversely, the past account opening records 26 may include records associated with a particular organization (e.g., a specific financial institution) without regard to the particular administrator associated with the account opening request 27. In this way, decisions made across the particular organization may be made more consistent across different administrators…. As another example, past account opening records 26 over a longer duration of time (e.g., 2 years, 5 years, 10 years, all available records, etc.) may be used to improve consistency of decision over time.”

MPEP 2106.03 [Eligibility Step 1: The Four Categories of Statutory Subject Matter [R-10.2019] III. MENTAL PROCESSES] says “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" and  MPEP 2106.03 [Eligibility Step 1: The Four Categories of Statutory Subject Matter [R-10.2019] III. MENTAL PROCESSES B. A Claim That Encompasses a Human Performing the Step(s) Mentally With or Without a Physical Aid Recites a Mental Process.] reads, “The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the CyberSource, the court determined that the step of "constructing a map of credit card numbers" was a limitation that was able to be performed "by writing down a list of credit card transactions made from a particular IP address." In making this determination, the court looked to the specification, which explained that the claimed map was nothing more than a listing of several (e.g., four) credit card transactions. The court concluded that this step was able to be performed mentally with a pen and paper, and therefore, it qualified as a mental process.”


SiRF Technology, Inc. v. International Trade Commission is in a different field of endeavor. Moreover, the Court found:
 “A GPS receiver is a machine and is integral to each of the claims at issue. … Further, claim 1 requires "pseudo-ranges" that estimate the distance from "the GPS receiver to a plurality of GPS satellites." ….. Pseudoranges, which are the distances or estimated distances between satellites and a GPS receiver, can exist only with respect to a particular GPS receiver that receives the satellite signals. …. It is clear that the methods at issue could not be performed without the use of a GPS receiver; indeed without a GPS receiver it would be impossible to generate pseudoranges or to determine the position of the GPS receiver whose position is the precise goal of the claims….We also think that the presence of the GPS receiver in the claims places a meaningful limit on the scope of  the claims. In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing 

Conversely, the Appellant’s field of endeavor may entirely performed mentally and does NOT require a specialized device or specialized machine learning algorithm:
Specification [Page 1, Lines 6-12] “When opening a new account or adding services to an account, accounts often end up in a manual review process. A manual review process may be initiated when a user fails to answer questions accurately or completely when setting up an account or when a risk provider identifies the account opener as risky (e.g., potentially fraudulent). In manual review, human administrators review the available information to determine if the account opening request should be allowed or rejected…. Specification [Page 1, Lines 20-22]  The present disclosure analyzes past decisions to make new application decisions more consistent (e.g., by a single administrator, across an organization, etc.).”

Specification [Page 12, Lines 17-24] “the circuitry 14 may include any suitable device, such as a processor (e.g., CPU), programmable circuit, integrated circuit, memory …. The circuitry 14 may be communicatively coupled to the memory …. mother board, or using any other suitable structure known in the art.”.

Specification [Page 10, Lines 9-11] “At least one of the grant machine learning algorithm 28 or the denial machine learning algorithm 30 may be a neural network, a support vector machine, or any other suitable machine learning algorithm.”

business problem not a technology problem.  A computer is only used as a tool to automate a process that can be performed by humans and the tasks may be completed mentally or with aid of paper and pencil. The functioning of the computer itself is not improved.  The computer only performs transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).

The Appellant states:
[Page 26] “The MPEP continues with examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include… a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys., 839 F.3d at 1148, 120 USPQ2d at 1481… a claim to a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image), Research Corp. Techs., 627 F.3d at 868, 97 USPQ2d at 1280….[Page 27] … The present claims are
more complex than these examples, and are even less likely to be performed in a human mind, because they recite machine learning software, where the machine creates its own code for making the determination to approve or disapprove. …The Final Office Action does not address the UPEG on page 7, the MPEP at 2106.04(a)(2).III.A (June 2020 edition), nor the above-listed citations.”

The Examiner maintains:
Examiner maintains  Synopsys and Research Corp. Techs are in a different fields of endeavor.  

Synopsys argued that the claimed methods of logic circuit design were intended to be used in conjunction with computer-based design tools, and were thus not mental processes. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-81 (Fed. Cir. 2016). The court disagreed, because it interpreted the claims as encompassing nothing other than pure mental steps (and thus falling within an abstract idea grouping) because the claims did not include any limitations requiring computer implementation.”
 

In Research Corp. Techs. v. Microsoft Corp, the invention at question improved halftone processing and required specialized equipment. The Court wrote, “The invention presents functional and palpable applications in the field of computer technology. These inventions address ‘a need in the art for a method of and apparatus for the halftone rendering of gray scale images in which a digital data processor is utilized in a simple and precise manner to accomplish the halftone rendering.' '310 patent col.3 ll.33-40. The fact that some claims in the '310 and '228 patents require a 'high contrast film,' 'a film printer,' 'a memory,' and 'printer and display devices' also confirm this court's holding that the invention is not abstract.”

Again, the Appellant’s invention merely automates a manual financial decision. This is a business problem not a technology problem.  A computer is only used as a tool to automate a process that can be performed by humans and the tasks may be completed mentally or with aid computer itself is not improved.  The computer only performs transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).

The Examiner finds a [FR Lines 93-104] “judicial exception is not integrated into a practical application….“machine learning algorithm”: (is) merely applying machine learning technology  as  tools to perform an abstract idea…are recited at a high-level of generality (i.e., as a generic data source containing information) such that it amounts no more than mere instructions to apply the exception using a generic computer components or electronic data.”
The “machine learning” is applied at such a high level as not to be integrated into a practical application. The Appellant’s Specification reads, [Page 10, Lines 9-11] “At least one of the grant machine learning algorithm 28 or the denial machine learning algorithm 30 may be a neural network, a support vector machine, or any other suitable machine learning algorithm.”  Thusly, the machine learning algorithm generically performs receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).


The Appellant states:
[Page 28] “2. Claims 1-9, 11-22 cannot be practically performed in the human mind”“Claims 1-9 and 11-22 articulate machine learning techniques used for account openings that cannot practically be performed in the human mind. The human mind is not equipped to perform the claimed  Given the amount of data needed to make build and execute the machine learning grant and denial engines, these artificial intelligence steps
cannot practically be performed in the human mind. Page 13 lines 25-28 of the present specification use the example that "the machine learning algorithms 28, 30 may be updated daily, weekly, monthly, or based on the number of new past account opening records 26 (e.g., every 100, 250, or 1000 new past account opening records 26)." Even at the lower bound of this range, 100 records for each update, with many properties (10 properties are listed in the example on page 8 lines 30-34), is a huge amount of data to compute machine learning algorithms to optimize the machine learning model. It is simply not practical to process in a human mind.”

The Examiner maintains:
Examiner maintains the claims amount to an abstract idea that may be performed mentally. The Specification reads:
Specification [Page 1, Lines 6-12] “When opening a new account or adding services to an account, accounts often end up in a manual review process. A manual review process may be initiated when a user fails to answer questions accurately or completely when setting up an account or when a risk provider identifies the account opener as risky (e.g., potentially fraudulent). In manual review, human administrators review the available information to determine if the account opening request should be allowed or rejected…. Specification [Page 1, Lines 20-22]  The present disclosure analyzes past decisions to make new application decisions more consistent (e.g., by a single administrator, across an organization, etc.).”

Specification [Page 12, Lines 17-24] “the circuitry 14 may include any suitable device, such as a processor (e.g., CPU), programmable circuit, integrated circuit, memory …. The circuitry 14 may be communicatively coupled to the memory …. mother board, or using any other suitable structure known in the art.”.

Specification [Page 10, Lines 9-11] “At least one of the grant machine learning algorithm 28 or the denial machine learning algorithm 30 may be a neural network, a support vector machine, or any other suitable machine learning algorithm.”

Both the machine learning and the training are described at a high level. It does not describe specific elements of machine learning such as weights, layers (input, hidden, output, convolution, deconvolution, recurrent, etc.), the number and type of nodes, feature hierarchy, pooling/subsampling, patch size, stride, number of feature maps to generate, padding strategy, dropout, pooling, etc. Elements and parameters that one skilled in the art could use to create a specific machine learning algorithm without undue experimentation. 

 Instead, the Specification reads, [Page 10, Lines 9-11] “machine learning algorithm 30 may be a neural network, a support vector machine, or any other suitable machine learning algorithm.” 

 Thusly, the machine learning algorithm and the training generically perform receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).

Under broadest reasonable interpretation, ten or one hundred individuals could subdivide dozens or hundreds of historical paper applications, segregated into granted and denied piles,  and manually create scheme to decide which future applications to approve or deny. Again, the Specification reads [Page 1, Lines 6-12] “When opening a new account or adding services to an A manual review process may be initiated when a user fails to answer questions accurately or completely when setting up an account or when a risk provider identifies the account opener as risky (e.g., potentially fraudulent). In manual review, human administrators review the available information to determine if the account opening request should be allowed or rejected.


The Appellant states:
[Page 29]  “The PTAB Informative Decision in Ex parte Hannun, Appeal 2018-003323, pages 9-10, is helpful in this analysis, as the Hannun claims follow a pattern similar to the present claims (including the artificial intelligence aspect): "While transcription generally can be performed by a human, the claims here are directed to a specific implementation including the steps of normalizing an input file, generating a jitter set of audio files, generating a set of spectrogram frames, obtaining predicted character probabilities from a trained neural network and decoding a transcription of the input audio using the predicted character probability outputs. These are not steps that can practically be performed mentally." Similarly, an account opening request could be performed by a human, but the current claim's specific steps of
circuitry configuring machine learning algorithms and training machine learning algorithms are not able to be practically performed mentally.”

The Examiner maintains:
Examiner maintains that  Ex parte Hannun  is in a different field of endeavor. 

 A human cannot mentally perform “steps of normalizing an input file, generating a jitter set of audio files, generating a set of spectrogram frames….decoding a transcription of the 
Specification [Page 8, Lines 15-29] “In this way, decisions made by the particular administrator may only be used when making a recommendation 29 and the decisions made by individual administrators may be improved. Conversely, the past account opening records 26 may include records associated with a particular organization (e.g., a specific financial institution) without regard to the particular administrator associated with the account opening request 27. In this way, decisions made across the particular organization may be made more consistent across different administrators…. As another example, past account opening records 26 over a longer duration of time (e.g., 2 years, 5 years, 10 years, all available records, etc.) may be used to improve consistency of decision over time.”


The Appellant states:
[Page 30]  “The Final Office Action does not address the MPEP § 2106, subsection Ill requirement that the claims as a whole be addressed, nor how the claims as a whole demonstrate the eligibility of claims 1-9 and 11-22.”

The Examiner maintains:
Examiner viewed the claims as a whole and deemed them as reciting an abstract idea.  



The Appellant states:
[Page 31] “3. Claims 21-22 cannot be practically performed in the human mind”“Furthermore, claims 21 and 22 recite datasets of "at least one hundred past decisions". The volume of calculations to perform machine learning on over 100 records is clearly impossible for a human to undertake in a human mind.”

The Examiner maintains:
Again, under broadest reasonable interpretation, ten or one hundred individuals could subdivide dozens or hundreds of historical paper applications, segregated into granted and denied piles,  and manually create scheme to decide which future applications to approve or deny.  

 
The Appellant states:
[Pages 31-32] “4. Claims 1-9, 11-22 are not under the definition of commercial or legal interactions”“The MPEP at 2106.04(a)(2).II.B defines the "Commercial or Legal Interactions" category as including "agreements in the form of contracts. legal obligations, advertising, marketing or sales activities or behaviors, and business relations". …. Independent claims 1 and 15 recite an improved account opening
apparatus and method by using machine learning techniques to build two distinct machine learning engines, one using a database of allowed account opening requests and the other using a database of denied account opening requests. The list of "Commercial or Legal Interactions" does not include account opening apparatus. The Final Office Action at lines 79-81 asserts "instructing to calculate a recommendation or allowing or denying a received account opening request recites commercial or legal interactions." But "calculate a recommendation" is not in the MPEP 2106.04(a)(2).II.B list. Neither is "allowing or denying a received account opening request recites commercial or legal interactions"”

The Examiner maintains:
The examples in MPEP 2106.04(a)(2).II.B are not exhaustive. 

Examiner maintains that "instructing to calculate a recommendation or allowing or denying a received account opening request recites commercial or legal interactions" and "allowing or denying a received account opening request” express a commercial or legal interactions and a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Moreover, the Appellant’s Specification reads, [Page 4, Lines 10-11] “the account opening request comprises at least one of a request to open an account at a financial institution” and [Claim 13] reads, “wherein the account opening request comprises at least one of a request to open an account at a financial institution or a request to add a service to an account.”

The Appellant states:
[Pages 33] “5. Claims 1-9, 11-22 recite improvements to account openings and are thus eligible under Alice Step 1 and the 2019 Guidance Step 2A, Prong 2”“The use of improved machine learning techniques provides an improvement over previous processes. Humans cannot consistently make rational account opening decisions. Humans simply do not think in this way. Humans are not fully rational in their decision-making. See the Buchanan and O'Connell "A Brief History of Decision Making" article…By using the improved machine learning techniques, the present 

The Examiner maintains:
The functioning of the computer and the field of machine learning is not improved.  The computer and machine learning algorithms only perform transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).

The Appellant’s argument that the invention addresses the limitation that “Humans are not fully rational in their decision-making” further bolsters the Examiner’s assertion that the invention falls under both “Mental Processes” and “Certain Methods of Organizing Human Activity” groupings of abstract ideas.

The Appellant states:
[Pages 34-35] “6. Claims 1-9, 11-22 recite improvements in machine learning and are thus eligible under Alice Step 1 and the 2019 Guidance Step 2A, Prong 2”“As the Final Office Action asserts (line 345-355, et al), Way uses machine learning for account opening questions. The present invention improves on Way's machine learning technology by using dual
machine learning engines, one based on approvals and one based on denials….. The Final Office Action does not address McRO, so the eligibility of the claims under 35 USC § 101 based on Alice step 1 and Step 2A, Prong 2 stands unrebutted.”


The Examiner maintains:
Again, the functioning of the computer and the field of machine learning is not improved.  The computer and machine learning algorithms only perform transmitting of data over network, receiving/processing/storing data, and performing calculation (manipulating data based on model/algorithm).  Covered by MPEP 2106.5(d).

The prior art reference of Way earlier taught “machine learning technology by using dual machine learning engines, one based on approvals and one based on denials”:
FR [Lines 350-352]:
     Way [0093]: "The SM analysis component 538 may use one or more trained machine learning models to monitor an existing lending-product portfolio and automatically adjust the approval cutoff threshold.”

FR [Lines 376-382]:
       Way [0033]: "Thus, the SRM system may parse through the independent set of historical lending-product data and select a set of relationship attributes associated with an independent historical lending-product request previously submitted by a borrower.” / Way [0032]: "historical records lending-product request denials, historical records of actual charge-offs (i.e., defaults) associated with approved lending-product requests, or any combination thereof.”

independent set—or subset—of independent historical lending-product data”

Examiner notes that in McRO, as part of the court’s analysis, it found the specification described the claimed invention as improving computer animation through the use of specific rules to set morph rates (relating to facial expression as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking). As explained in the specification, human artists did not use the claimed rules, and instead relied upon subjective determinations. The McRO court thus relied on the specification’s detailed explanation of how the claimed rules enabled the automation of specific physical animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in the computer animation that “improved [the] existing technological process”, unlike cases such as Alice where the computer was merely used as a tool to perform an existing process. Moreover, in McRO the invention performed an otherwise mental process (lip reading) in a way that no person would do (i.e., phoneme sequence, morph weight sets, morph weight sets). Allowable claims will act in a way a human mind cannot.

Moreover, the Appellant’s claims differ significantly from the elements involved in McRO. The Appellant’s invention performs tasks one or human may easily execute and does so with 
Specification [Page 1, Lines 6-12] “When opening a new account or adding services to an account, accounts often end up in a manual review process. A manual review process may be initiated when a user fails to answer questions accurately or completely when setting up an account or when a risk provider identifies the account opener as risky (e.g., potentially fraudulent). In manual review, human administrators review the available information to determine if the account opening request should be allowed or rejected…. Specification [Page 1, Lines 20-22]  The present disclosure analyzes past decisions to make new application decisions more consistent (e.g., by a single administrator, across an organization, etc.).”

Specification [Page 12, Lines 17-24] “the circuitry 14 may include any suitable device, such as a processor (e.g., CPU), programmable circuit, integrated circuit, memory …. The circuitry 14 may be communicatively coupled to the memory …. mother board, or using any other suitable structure known in the art.”.

Specification [Page 10, Lines 9-11] “At least one of the grant machine learning algorithm 28 or the denial machine learning algorithm 30 may be a neural network, a support vector machine, or any other suitable machine learning algorithm.”

The Appellant states:
[Pages 36] “7. The Office Action uses the wrong standard for improvements”“the Office Action incorrectly asserts that the improvement must be to a computer or machine learning technology, and not to an improvement to account opening technology.”

The Examiner maintains:
Appellant’s invention does not improve “account opening technology” as the prior art reference of Way earlier taught the same alleged improvements.

The Appellant states:
[Pages 36] “8. Claims recite a technical solution to a technical problem and are patent-eligible under Step 2A Prong 2 and Alice Step 2.”“The MPEP, Stormborn, and Amdocs seek a technological problem and solution. This is recited in the claims and echoed in the specification, e.g., the technical problem is consistently "analyzing a received account opening request" as recited in claim 15 and as expressed on page 8, Lines 27-29 of the Specification: "past account opening records 26 over a longer duration of time (e.g., 2 years, 5 years, 1 O years, all available records, etc.) may be used to improve consistency of decision over time".”

The Examiner maintains:
The computing devices and machine learning algorithms are recited at a high-level of generality (i.e., as a generic data source containing information) such that it amounts no more than mere instructions to apply the exception using a generic computer components or electronic data. For example:
Specification [Page 1, Lines 6-12] “When opening a new account or adding services to an account, accounts often end up in a manual review process. A manual review process may be initiated when a user fails to answer questions accurately or completely when setting up an account or when a risk provider identifies the account opener as risky (e.g., potentially fraudulent). In manual review, human administrators review the available information to determine if the account opening request should be allowed or rejected…. Specification [Page 1, to make new application decisions more consistent (e.g., by a single administrator, across an organization, etc.).”

Specification [Page 12, Lines 17-24] “the circuitry 14 may include any suitable device, such as a processor (e.g., CPU), programmable circuit, integrated circuit, memory …. The circuitry 14 may be communicatively coupled to the memory …. mother board, or using any other suitable structure known in the art.”.

Specification [Page 10, Lines 9-11] “At least one of the grant machine learning algorithm 28 or the denial machine learning algorithm 30 may be a neural network, a support vector machine, or any other suitable machine learning algorithm.”

Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claimed invention is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)



The Appellant states:
[Pages 41] “9. Reciting dual machine learning algorithms, one for grants and the other for denials for account opening is not generic and is thus eligible under Alice Step 2.”“The technology in claims 1-9 and 11-22 is unconventional. The use of dual machine learning account opening algorithms, one using grants and the other using denials, is not routine. Typical account opening systems do not use machine learning to determine which accounts to open, and none use two, one for denials and one for grants…. DOR Holdings, LLC v. Hotels.Com, L.P., 773 F.3d 1245 (Fed. Cir. 2014) explains how non-generic functions and devices prohibit an abstract idea designation”

The Examiner maintains:
The Appellant’s invention does not improve “account opening technology” as the prior art reference of Wells earlier taught the same alleged improvements.

The Appellant’s invention uses generic functions and devices:
Specification [Page 12, Lines 17-24] “the circuitry 14 may include any suitable device, such as a processor (e.g., CPU), programmable circuit, integrated circuit, memory …. The circuitry 14 may be communicatively coupled to the memory …. mother board, or using any other suitable structure known in the art.”.

Specification [Page 10, Lines 9-11] “At least one of the grant machine learning algorithm 28 or the denial machine learning algorithm 30 may be a neural network, a support vector machine, or any other suitable machine learning algorithm.”


DDR Holdings, LLC v. Hotels.com, L.P.,the   technological  problem in previous systems was that they "allowed third-party merchants to lure the host website's visitor traffic away from the host website because visitors would be taken to the third-party merchant's website when they clicked on the merchant's advertisement on the host site."  The Court found that the invention:
“[P]rovides a solution to this problem (for the host) by creating a new web page that permits a website visitor, in a sense, to be in two places at the same time.  On activation of a hyperlink on a host website -- such as an advertisement for a third-party merchant -- instead of taking the visitor to the merchant's website, the system generates and directs the visitor to a composite web page that displays product information from the third-party merchant, but retains the host website's look and feel.”
In this way, the host website retains visitor traffic while displaying the third-party merchant's products. The Court found that  the claims "address the problem of retaining website visitors that, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host's website after clicking on an advertisement and activating a hyperlink." Summarily, the Court found the invention yielded unexpected results, greatly departing from conventional technologies at the time.


The Appellant’s invention uses generic devices, generic machine learning algorithms, and does not yield unexpected results.

The Appellant states:
[Pages 43] “10. MPEP 2106.0S(f) shows eligibility under Step 2B and Alice Step 2.”“The MPEP, Stormborn, and Amdocs seek a technological problem and solution. This is recited in the claims and echoed in the specification, e.g., the technical problem is consistently "analyzing a received account opening request" as recited in claim 15 and as expressed on page 8, Lines 27-29 of the Specification: "past account opening records 26 over a longer duration of time (e.g., 2 years, 5 years, 1 O years, all available records, etc.) may be used to improve consistency of decision over time".”

The Examiner maintains:
Implementing an abstract idea on a generic computer, does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.

The Appellant’s claims invoke computers and machine learning merely as tools to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.


(3) Grounds of Rejection to be Reviewed on Appeal
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.E./     Examiner, Art Unit 3697                                                                                                                                                                                                    
Conferees:
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697       

/MARC Q JIMENEZ/TQAS TC 3600

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.